DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 15 February 2022 is acknowledged.  Due to a lack of search burden, Groups I and II are rejoined.
Claims 1-17 are pending and examined in the instant Office action.

Information Disclosure Statements
	The IDSs that have been filed have been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:
While line 3 of claim 1 recite “to a client accessible to a server”, the phrase should read “to a client accessible server”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a program is not a statutory category of invention.

Claim Comments - 35 USC § 112(f) - Means plus function
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “simulation module,” “computation module,” “inspection module,” and “definition module” in claims 4-8 and 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the interior lattice of sulfur" in each of lines 11 and 12-13.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “interior lattice of sulfur” is not previously recited in the claim.  
While line 4 of claim 10 recites “an interior lattice of sulfur,” it is un clear whether this interior lattice corresponds to the interior lattice recited in claim 9 or a different interior lattice.
Claim limitations “simulation module,” “computation module,” “inspection module,” and “definition module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The only structure given in the specification to support structures of the modules is linking the modules in a black box in Figure 7.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. [WO 2018/081808 A1].
Claim 1 is drawn to a method for analyzing a sulfide-based solid electrolyte using computer simulation.  The method comprises connecting to a client accessible server.  The method comprises inputting information of a sulfide-based solid electrolyte to be analyzed to the client.  The method comprises transmitting the information to the server.  The method comprises implementing generation of a three-dimensional structure in which anion clusters and lithium ions are disposed.  The method comprises feeding back an implementation result to the client.  The method comprises displaying the feedback result.
Claim 12 is drawn to similar subject matter as claim 1, except claim 12 is drawn to a program.
The document of Zhu et al. studies lithium and sodium superionic conductors [title].  Paragraph 3 of Zhu et al. teaches the electrolytes may comprise lithium and/or sulfides.  Figures 6a and 7a of Zhu et al. teach the three-dimensional structure of the anion clusters and lithium ions.  Paragraph 95 of Zhu et al. teaches the computer modeling simulations are involved.
	Zhu et al. does not teach all of the limitations of the claim resulting in automated transmission of data.

	With regard to claim 2-3 and 13, Figure 6a and 7a of Zhu et al. illustrate the three dimensional structure of the sulfide-based solid electrolyte and a shape of area where anion clusters and lithium ions are distributed.

	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the three dimensional modeling of lithium electrolytes of Zhu et al. to include automated transmission of the results where the motivation would have been that automating of processes facilitate and expedite corresponding manual processes.

Allowable Subject Matter
	Claims 4-11 and 14-17 are free of the prior art.
	The prior art does not teach comparing a physical property value to a reference value that is obtained by screening the sulfide-based solid electrolyte.  The prior art does not teach involving density functional theory in this comparison.  The prior art does not teach simulating based on a disposition type of an interior lattice of sulfur.  The prior art does not teach comparison of the simulations of glassy-structure and crystalline structure sulfide-based solid electrolyte.

Related Prior Art
	The prior art of Jung et al. [KR 10-1375672 B1] teaches using quantum mechanics and simulations to predict properties of compounds.
	The prior art of Lee et al. [KR 10-1675348 B1] teaches computer simulations of batteries that involve anions and cations.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	24 July 2022